Citation Nr: 0501704	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  97-30 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

1.  Entitlement to a rating higher than 20 percent for a low 
back disability, effective from April 17, 1991 to February 
19, 2003.

2.  Entitlement to a rating higher than 40 percent for a low 
back disability, effective from February 20, 2003 to the 
present.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from August 1969 to August 
1971.  He had subsequent service as a member of the Army 
Reserves and served in the Florida Army National Guard.

By January 1996 decision, the Board granted service 
connection for mechanical low back pain.  This matter comes 
before the Board of Veterans' Appeals (Board) from a February 
1996 RO rating decision which, based on the Board's decision, 
granted service connection for mechanical low back pain with 
radiculitis and assigned a 20 percent rating effective from 
April 17, 1991.  By April 2003 rating decision, the RO 
granted a 40 percent rating for degenerative disc disease of 
the lumbar spine with mechanical low back pain, effective 
from February 20, 2003.  The veteran continued his appeal for 
a higher rating.  The record reflects that the veteran failed 
to report for a Travel Board hearing that was scheduled in 
October 2004 at the RO before a Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he should be entitled to higher 
ratings for his service-connected low back disability.  The 
record reflects that in December 2002 the veteran reported 
that the only place he received treatment for his back 
condition was at the Decatur VA Medical Center.  In June 
2003, on his application for increased compensation due to 
unemployability, the veteran reported he received treatment 
for his back and dysthymia at the Decatur VAMC since 1997.  
The RO obtained VA treatment records for the veteran dated 
through January 1999, but has not obtained any subsequent VA 
treatment records.  Accordingly, a remand is required to 
obtain these records.  See 38 U.S.C.A. § 5103A; Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Based on the foregoing, the Board has determined that 
additional assistance is required and this appeal is REMANDED 
for the following action:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his low back disability 
since 1999.  With any assistance needed 
from the veteran, the RO should obtain 
any additional treatment records cited by 
the veteran.  Whether or not the veteran 
responds to the RO's letter, the RO 
should obtain complete and current 
treatment records for the veteran from 
the Decatur VAMC pertaining to his low 
back disability.  

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.

The veteran as the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).

	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


